Citation Nr: 1423683	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran who is the appellant, served on active duty from September 1987 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2008, May 2009, June 2012, and August 2013, the Board remanded this case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in August 2013 in part to direct the RO to develop a claim of service connection for a psychiatric disability other than PTSD, given that the issue on appeal was re-characterized to broaden the scope of the psychiatric disability, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the RO accomplished some of the requested development, such as sending the Veteran a new VCAA letter to reflect the more generalized nature of the issue on appeal and attempting to corroborate a claimed stressor pertaining to an accident involving "AJ," the RO has yet to arrange for a psychiatric examination of the Veteran to determine the etiology of any diagnosed acquired psychiatric disorder other than PTSD.  Thus, the case must be returned for such development.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)  A document in the record reflects that a Bureau of Prisons match program, run in April 2014, discovered that the Veteran was incarcerated in October 2013; it is not known whether he remains in prison.  Therefore, in arranging for an examination, the RO should determine the Veteran's availability (and, if necessary, arrange for him to be examined at the prison)..  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a psychiatric examination of the Veteran to determine the nature and etiology of any diagnosed acquired psychiatric disorder in accordance with DSM-IV.  His VA record must be reviewed in conjunction with the examination,  

On examination of the Veteran and review of the record, the examiner should (a) identify (by diagnosis or diagnoses) each psychiatric disorder found; and (b) opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to the Veteran's service from September 1987 to September 1991.  

2.  Thereafter, readjudicate the claim of service connection for a psychiatric disability, to include PTSD, taking into consideration all evidence added to the record since the last supplement statement of the case (SSOC).  If it remains denied, issue an appropriate SSOC; afford the Veteran and his representative opportunity to respond; and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

